Citation Nr: 1126789	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-10 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a post operative appendicitis scar, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schistosomiasis, ancylostomiasis, and trichuriasis.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ureteral calculus.  

4.  Entitlement to an effective date earlier than January 24, 2007 for an increased rating of 10 percent for an appendectomy scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.  

This appeal arises from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issue of service connection for trichuriasis addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's single appendectomy scar is not deep and does not produce limitation of motion or function.  

2.  A January 1959 rating decision denied service connection for schistosomiasis, ancylostomiasis, trichuriasis and ureteral calculus.  A January 1959 letter to the Veteran from the RO informed him the claims for service connection had been denied.  The Veteran did not appeal.  

3.  The Veteran requested his claims for service connection for schistosomiasis, ancylostomiasis, trichuriasis and ureteral calculus be reopened in January 2007.  

4.  The evidence submitted since the January 1959 rating decision does not relate to a previously unestablished fact necessary to substantiate the claims regarding schistosomiasis or ancylostomiasis.  

5.  The evidence submitted since January 1959 includes a post service diagnosis of trichuriasis which was a previously unestablished fact necessary to substantiate the claim.  

6.  The evidence submitted since January 1959 includes a current diagnosis of renal/ureter calculi, which was a previously unestablished fact necessary to substantiate the claim.  

7.  Chronic ureteral/renal calculi were first manifested in active military service.  

8.  The Veteran's claim for an increased rating for his appendectomy scar was received on January 24, 2007.  It was not factually ascertainable prior to January 24, 2007 that the appendectomy scar caused discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for an appendectomy scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804, 7805 (2010).  

2.  The January 1959 rating decision is final.  38 U.S.C. §§ 3305(b) (1952, Supp. 1957); Department of Veterans Affairs Regulation 1008.  

3.  New and material evidence has not been submitted to reopen the claims for service connection for schistosomiasis or ancylostomiasis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has been submitted to reopen the claim for service connection for trichuriasis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

5.  New and material evidence has been submitted to reopen the claim for service connection for ureteral calculus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

6.  The criteria for service connection for chronic ureteral/renal calculi have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

7.  The criteria for an earlier effective date for a 10 percent rating for an appendectomy scar have not been met.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.400(o)(2)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran submitted his claims in January 2007.  The RO sent him a letter in January 2007 which explained what was needed from him, defined new and material evidence, set out the basis for the prior final denial of his claims for service connection, what the evidence must show to support service connection and his claim for increase, and how effective dates are assigned.  

The evidence identified by the Veteran was obtained.  He was afforded a VA examination to determine the current severity of his appendectomy scar.  

No additional notice to the Veteran or assistance with his claims is necessary.  


I. INCREASED RATING FOR POST OPERATIVE APPENDICITIS SCAR

In January 2007 the Veteran filed a claim for an increased rating for his service-connected appendectomy scar.  The RO in a March 2007 rating decision granted a 10 percent rating for a superficial scar that was painful on examination under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  The Veteran is seeking a higher rating.  

During the rating period the criteria for evaluating skin disorders was amended.  However, as these changes apply to claims received on and after October 23, 2008, the Board will apply the criteria in effect prior to that date.  See 73 Fed. Reg. 54708 (2008).  

Under that criteria, Diagnostic Code 7801 provided a higher rating than 10 percent for a scar other than of the head, face or neck that is deep or that causes limited motion, and if the scar covers an area or areas exceeding 12 square inches (77 square centimeters) or more.  A scar other than the head, face, or neck also could be rated based on limitation of function of the affected part under Diagnostic Code 7805.  

The February 2007 VA examination is the only evidence of record which describes the scar and any symptoms related to the appendectomy scar.  The scar was measured as being 17 centimeters by 0.5 centimeters, (i.e. far less than 77 square centimeters) and was noted to cause no limitation of motion or function.  The only symptom identified by the Veteran was some discomfort at the scar with friction of his pants and belt, and no other evidence of any disabling effects of the appendectomy scar has been identified.  Given these facts, the criteria for an evaluation in excess of 10 percent for the Veteran's appendectomy scar are not met, and this aspect of the appeal is denied.  

II. NEW AND MATERIAL

Relevant Laws and Regulations.  Once entitlement to service connection for a given disorder has been denied and has not been timely appealed, that determination is final.  In order to later establish service connection for the disorder in question, it is required that new and material evidence be presented warranting reopening the claim and reviewing the former disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2010).  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for certain tropical diseases, including schistosomiasis, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Factual Background and Analysis.  In June 1958 the Veteran filed a claim for service connection for the parasite infestation and kidney stones he experienced in service.  The RO reviewed the Veteran's service treatment records that showed his treatment for renal and ureter calculi, as well as for schistosomiasis, ancylostomiasis and trichuriasis.  The RO also reviewed VA hospitalization reports dated between October 1958 and December 1958, together with the report of a VA examination conducted in October 1958.  Since the service records showed schistosomiasis, ancylostomiasis and trichuriasis were considered to have existed prior to service, and the post service medical records did not reveal the presence of any of the claimed conditions, the claim was denied in a January 1959 rating action.  The Veteran did not appeal the decision and it became final.  38 U.S.C. §§ 3305(b) (1952, Supp. 1957); Department of Veterans Affairs Regulation 1008.  

In January 2007 the Veteran requested his claims be reopened.  In connection with this, treatment records dated in the 1960's, 1970's, 1990's and 2000's were associated with the claims file.  These showed periodic treatment for, or complaints of, ureteral/renal calculi, including as recently as 2004; and a diagnosis of trichuriasis in 1975.  They contained no findings or complaints related to schistosomiasis, or ancylostomiasis, 

A. Schistosomiasis and Ancylostomiasis

Since the additional evidence added to the record does not relate in any way to a diagnosis, treatment or findings of either schistosomiasis or ancylostomiasis, the Board must conclude that new and material evidence has not been submitted to reopen those service connection claims.  

B. Trichuriasis

Since the additional evidence added to the record since 1959, includes a post service diagnosis of trichuriasis, the absence of which was one of the bases for previously denying this claim, the Board must conclude that new and material evidence has been submitted to reopen the claim for service connection for trichuriasis.  

C. Ureteral Calculus

In January 1959, the evidence of records consisted only of in-service treatment for ureteral calculus.  Subsequent VA examination found no evidence of disease.  Since January 1959, both private and VA records include diagnosis of ureteral/renal calculi.  The claim was previously denied as there was no diagnosis on VA examinations conducted after service separation.  The evidence submitted is new as it was not previously of record.  It also addresses a previously unsubstantiated fact, post service diagnosis of renal/ureteral calculi.  

New and material evidence has been submitted to reopen the claim for service connection for ureteral calculi.  

III.  SERVICE CONNECTION FOR URETERAL/RENAL CALCULI

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

When a chronic disease has been shown in service any subsequent manifestations of the same chronic disorder at any later date however remote are service connected unless clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303 (b)(2010).  

The evidence of record includes diagnosis of renal and ureteral calculi in service.  The post service records reflect a history of post service treatment and a VA ultrasound in November 2004, revealed renal calculi.  

The regulations provide that when a disease entity has been established in service continuity of symptoms is not required to support service connection.  38 C.F.R. § 3.303 (b)(2010).  

In this instance, the disease entity was clearly identified in service.  There has been recent treatment and diagnosis of the same disorder.  No evidence of continuity is required or a medical opinion needed to link current symptoms to service since the disease process was clearly identified in service.  The evidence supports the claim for service connection for renal/ureteral calculus.  




IV. EARLIER EFFECTIVE DATE FOR 10 PERCENT RATING FOR APPENDECTOMY SCAR

A January 2007 rating decision granted a 10 percent rating for an appendectomy scar, effective January 24, 2007.  The Veteran contends the effective date for the 10 percent rating should be May 30, 1958.  

In general, the effective date of a claim for increase will be date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).  According to 38 C.F.R. § 3.400(o)(2)(2010), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  

The Veteran filed his original claim in June 1958.  The January 1959 rating decision granted service connection for an appendectomy scar and assigned a noncompensable rating.  The RO sent the Veteran a letter in January 1959 which informed him of the rating assigned.  The Veteran did not appeal.  The January 1959 rating decision is final.  38 U.S.C. §§ 3305(b) (1952, Supp. 1957); Department of Veterans Affairs Regulation 1008.  The Veteran's June 1958 claim cannot serve as the basis for a valid claim for an earlier effective date for the 10 percent rating for an appendectomy scar.  

The Board has reviewed the claims folder to determine if a claim for an increased rating was received prior to January 27, 2007.  The United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held, in Servello v. Derwinski, 3 Vet. App. 196 (1992), that the Board must look at all communications that can be interpreted as a claim for increased rating, as well as all the evidence of record, and determine the earliest date as of which, within the year prior to the claim, the increase in disability was ascertainable.  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155 (2010).

Once a formal claim has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits.  The date of VA outpatient or hospital examination or date of admission to VA will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157 (b)(1) (2010).  

Review of the claims folder reveals no statements or records of VA or private treatment either received or dated prior to January 24, 2007 which might be construed as a claim for an increase rating for the appendectomy scar.  Only December 2005 VA records even mention the scar.  That record does not include any complaints that the scar is painful and the scar is described only as to its position.  

Next the Board considered whether there was evidence dated within one year of the receipt of the claim for increase showing it was factually ascertainable that the a 10 percent rating was warranted.  As was noted in the paragraph above, there is no evidence of any complaints, treatment records or lay statements either received or dated prior to January 24, 2007 which demonstrate it is factually ascertainable the appendectomy scar was painful, tender, etc.  There is nothing other than a brief notation in December 2005 VA records that there was a scar and it was located in the right lower quadrant, the abdomen.  

It is not factually ascertainable prior to January 24, 2007 that there was any increase in the severity of the appendectomy scar to support a 10 percent rating.  


ORDER

An increased rating for a post operative appendicitis scar is denied.  

New and material evidence to reopen the claims for service connection for schistosomiasis and ancylostomiasis has not been submitted, the appeal is denied.  

New and material evidence to reopen the claim for service connection for trichuriasis has been submitted, to this extent only the appeal is granted.  

New and material evidence to reopen the claim for service connection for ureteral calculus has been submitted, the claim is reopened.  

Service connection for ureteral/renal calculus is granted.  

Entitlement to an effective date earlier than January 24, 2007, for an increased rating of 10 percent for an appendectomy scar, is denied.  


REMAND

A VA examination is needed to address whether the Veteran currently has trichuriasis, and if so, whether any current trichuriasis is related to service.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all health care providers who have treated him for trichuriasis since September 1975.  Attempt to obtain copies of pertinent treatment records identified by the Veteran.  

2. Arrange for the Veteran to be examined by an individual with expertise in infectious diseases.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner is asked to determine if the Veteran currently has trichuriasis.  If so, the examiner should offer an opinion as to whether the current trichuriasis is a recrudescent infection related to his infestation in service or a de novo infection?  The basis for any opinion expressed should be set forth.  

3. If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


